Filed 11/17/14 P. v. Cisneros CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       SECOND APPELLATE DISTRICT
                                                     DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B255957
                                                                          (Super. Ct. No. 2012023176)
    Plaintiff and Respondent,                                                  (Ventura County)
v.
ANTHONY MANUEL CISNEROS,
    Defendant and Appellant.



                   Anthony Manuel Cisneros appeals from the judgment following his guilty plea
to felony evading an officer (Veh. Code, § 2800.2, subd. (a)) and misdemeanor hit and run
(Veh. Code, § 20002, subd. (a)). Pursuant to a negotiated plea, appellant admitted two
prison prior enhancements (Pen. Code, § 667.5, subd. (b))1 and was sentenced to four years
on the felony count and a concurrent six months county jail on the misdemeanor. The trial
court ordered appellant to pay $2,000 victim restitution (§ 1202.4) and a $450 restitution
fine.
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
                   On August 22, 2014, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. On August 29, 2014
appellant responded by letter, claiming that the trial court abused its discretion in not
striking one of the prison prior enhancements.


1   All statutory references are to the Penal Code unless otherwise stated.
              The preliminary hearing transcript and probation report reflect that, on June
24, 2012, appellant failed to yield to an officer during a traffic stop, and sped through red
lights with the officer in chase. Appellant hit a parked car, drove off, entered Highway 101
and exited the freeway onto surface streets, and drove through three red lights. When
appellant came to a stop, officers found seven live .38 caliber rounds of ammunition in the
vehicle. Appellant waived his Miranda rights (Miranda v. Arizona (1966) 384 U.S. 436 [16
L.Ed.2d 694]) and stated that he fled because his driver's license was suspended and he had
smoked a bowl of marijuana. At the preliminary hearing, Ventura Police Detective Todd
Fowler testified that appellant was a member of the Ventura Avenue criminal street gang.
              Before sentencing, appellant twice failed to appear for a probation interview
and was arrested twice after posting bail.   At the sentencing hearing, the trial court denied
appellant's motion to strike a prior prison enhancement on the ground that appellant had a
long history of drug abuse and had violated parole/probation twenty times.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                         YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                               2
                                 Donald Coleman, Judge

                            Superior Court County of Ventura

                           ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                             3